Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a power management module for a triboelectric nanogenerator …, primarily, having … a …; … a Direct Current (DC) buck circuit, wherein the rectifying circuit … to rectify a signal generated by the triboelectric nanogenerator to output a first DC signal, wherein the DC buck circuit is electrically connected to a back end of the rectifying circuit and configured to decrease a voltage of the first DC signal to output a second DC signal, wherein the DC buck circuit having an LC circuit, wherein an inductance of an inductor L in the LC circuit is 1mH - 10 mH, … wherein a capacitance of a capacitor C in the LC circuit is 1 F - 20 F. (Examiner note: the LC filters of all the prior arts on records having the LC values for filtering the noise frequency much higher than the sub-Hz range of the power management module of the triboelectric nanogenerator of the current application.  None of prior arts discovered and on record are relevant or implying for using the LC filer for this purpose).
For claim 9, the prior art does not disclose or suggest a power management method for a triboelectric nanogenerator, primarily, having: …  rectifying an Alternating Current (AC) signal generated by the triboelectric nanogenerator to output a first Direct Current (DC) signal; … comparing a voltage of the first DC signal with a reference voltage, wherein when the voltage of the first DC signal is higher than the reference voltage, energy generated by the triboelectric nanogenerator is released to an LC circuit, …, …, wherein when the voltage of the first DC signal is lower than the reference voltage, the LC circuit outputs the second DC signal on the load through a freewheeling circuit, wherein an inductance of an inductor L in the LC circuit is 1mH - 10 mH, and wherein a capacitance of a capacitor C in the LC circuit is 1 F - 20 F. (Examiner further notes: the LC filters of the prior arts on records having the LC values for filtering the noise frequency range much higher than the sub-Hz range of the power management module of the triboelectric nanogenerator of the current application.  None of prior arts discovered and on record are relevant or implying for using the LC filer for this purpose).
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838